Title: To Alexander Hamilton from William Seton, 3 January 1791
From: Seton, William
To: Hamilton, Alexander


[New York] 3 Jany 1791
Sir
I have the honor to inform you that this day I have sold the Treasurers Bills on Amsterdam for 25,000 Guilders to Different persons at the price you limitted of 36/4/11 Ninetieths per Guilder payable by Notes at 90 Days, in which Notes I have included the Interest for 33 Days, as all the purchasers chose to avail themselves of that indulgence, given in your Letter of the 24 Decbr. I have no doubt that the Notes taken will be certainly & punctually discharged when due as the Names of both Drawers & Endorsers are esteemed indubitably good.
From the demand this day, I should suppose a much larger amount might be sold readily, if the whole sum to be drawn for is not already Disposed of, as there are at Present very few Drawers on London.
I have the Honor to be with the greatest respect.
